DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igaki (US 7026654 B2) in view of Kamihira (JP 2017011120 A).
With regards to claims 1 and 3, Igaki discloses a sensor comprising: a substrate 11 having a supporting surface, the supporting surface having an emitting region (Fig. 2, right side of device) and a receiving region (Fig. 1, left side of device) corresponding in position to the emitting region; an emitting unit 21 disposed on the emitting region; a receiving unit 31 disposed on the receiving region; a packaging unit 12, 13 including a first package body (Fig. 1, right side of laminate member 12, 13) and a second package body (Fig. 1, left side of laminate member 12, 13), the first package body directly covering the emitting unit, the second package body directly covering the receiving unit; and an isolating unit as an groove formed within the package unit and between the first package body and the second package body (Fig. 2); wherein the substrate has a first side and a second side (Fig. 2). Igaki does not specify wherein the first side has a length less than 1.5 mm as well as the claimed thickness. However, it is noted that such a modification would have been well known in the art to provide a compact detector. It would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Igaki with the claimed length and thickness, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Igaki also does not explicitly teach wherein the isolating unit is located near the emitting unit, and not at the midpoint position between the emitting unit and the receiving unit. However, in a similar field of endeavor, Kamihira teaches such a configuration was known in order to control the direction of the emitted light while reducing cross talk [0066] (Fig. 5). In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Igaki with the claimed configuration.
With regards to claim 2, Igaki disclosed wherein the top end of the first package body has a light output surface, the top end of the second package body has a light input surface, and the light output surface of the first package body and the light input surface of the second package body are exposed to the exterior environment (column 4, lines 1-4 and 21-25; laminate member 12, 13 is made of transparent material).
With regards to claim 5, Igaki discloses a U-shaped groove (Fig. 2).
With regards to claim 6, Igaki discloses the claimed groove, but does not specify the claimed surface and diameter. However, such modifications would have been considered an obvious design choice in order to optimize light shielding. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Igaki with the claimed groove.
With regards to claim 7, Igaki discloses an encapsulant 16 formed within the groove.
With regards to claim 11, Igaki discloses wherein the isolating unit is located near the emitting unit (Fig. 2).
With regards to claim 13, Igaki discloses wherein the first package body and the second package body are made of a transparent packaging material (column 4, lines 1-4 and 21-25), but does not specify wherein the packaging material is an infrared-shielding compound with a transmittance between 60% and 80% at 940 nm. However, it is noted that the specific characteristics of the packaging material would depend upon the wavelength of the light emitter as well as the specific environment. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Igaki with the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regards to claim 14, Igaki discloses an air groove (Fig. 2).
With regards to claim 15, Igaki discloses wherein the groove extends to a horizontal surface of the emitting unit and the receiving unit in depth without contacting the substrate (Fig. 2).
With regards to claim 16, Igaki discloses wherein the emitting region is smaller than the receiving region (Fig. 2).
With regards to claim 17, Igaki discloses wherein the top end of the first package body is level with the top end of the second package body (Fig. 2).
With regards to claim 18, Igaki does not specify the claimed surface. However, those skilled in the art appreciate that such a modification was already known in order to direct light along a desired path or direction. Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Igaki with the claimed surface.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igaki in view of Kamihira and Ho (US 20180114875 A1)
With regards to claim 8, Igaki does not teach the claimed trench. Nevertheless, those skilled in the art appreciate that trench isolation structures were generally known in the art in order to prevent interference. For example, Ho teaches a sensor assembly wherein the receiver 41 is placed in a cavity 40 and surrounded by a trench (Fig. 11; trech is formed by the outside surface of the receiver and the walls of the cavity). In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Igaki with the claimed trench.
 
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igaki in view of Kamihira and Chen (US 20170284864 A1).
With regards to claims 9 and 10, Igaki does not teach the recited components. However, in a similar field of endeavor, Chen teaches it was known to provide a proximity sensor comprising a vertical-cavity surface-emitting laser and RGB color detection [0015] for use in ambient lighting conditions. Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Igaki with the claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884